 

 

ARC Group Worldwide 10-K [arcw-10k_063013.htm]

 

Exhibit 10.22

 

 

PROMISSORY NOTE

 

 

 

$302,770.00     Deland, Florida   July 1, 2011

 

 

FOR VALUE RECEIVED, Robert L. Marten, (hereinafter referred to as “Maker” and
“Employee”), jointly and severally promises to pay to FLOMET LLC, a Delaware
limited liability company (hereinafter referred to as “Holder”), or order, in
the manner hereinafter specified, the principal sum of Three Hundred Two
Thousand Seven Hundred Seventy and no/100 Dollars ($302,770.00), with interest
from the date hereof at the rate of five percent (5.0%) per annum on the balance
from time to time remaining unpaid. Such principal and interest shall be paid
with after-tax proceeds from a portion of incentive compensation (after
withholding for applicable personal taxes) from the Holder and distributions
from Quadrant Metals Technologies LLC (QMT LLC) (net of personal taxes owed on
Maker’s share of the income of QMT LLC), and shall otherwise have reasonable and
customary terms; payable at 810 Flightline Boulevard, Deland, Florida 32724, or
at such other place as may hereafter be designated by written notice from Holder
to Maker.

 

The note is to be repaid in ten (10) equal annual installments of $30,277, with
the first installment of $30,277 plus accrued interest due on December 15, 2012
and thereafter annually until repaid in whole, provided such after-tax proceeds
from incentive compensation and distributions in the prior twelve (12) months
are sufficient. If such proceeds are insufficient the note will automatically be
extended by one year. Maker may prepay this Note in whole or in part at any time
without any prepayment premium, penalty or fee whatsoever.

 

If default be made in the payment of any of the sums or interest mentioned
herein, and such default shall continue for thirty (30) days or more after
Holder provides Maker with written notice thereof, or if default be made in the
performance of or compliance with any of the covenants and conditions contained
herein, and such default shall continue for thirty (30) days or more after
Holder provides Maker with written notice thereof, then in any or all of such
events, at the option of Holder, and without notice, the entire principal amount
of this Note, together with all interest then accrued thereon, shall become and
be immediately due and payable. Failure on the part of Holder to exercise any
right granted herein shall not constitute a waiver of such right or preclude the
subsequent exercise thereof.

 

It is agreed that any sums which shall not be paid when due (excepting a
situation described in Paragraph 2 above where after-tax proceeds are
insufficient in any year resulting in an automatic extension of the note)
whether maturing by lapse of time or by reason of acceleration, whether
principal or interest, shall bear interest until paid at the rate of eighteen
percent (18%) per annum or the highest rate then allowed by law, whichever is
less.

 

If this Note is placed in the hands of any attorney for collection, or if Holder
shall become a party either as plaintiff or as defendant in any suit or legal
proceeding in relation to the recovery or protection of the indebtedness
represented by this Note, then Maker will pay to Holder, on demand, all costs
and expenses incurred by Holder arising therefrom, including, without
limitation, attorney fees and costs, together with interest on such costs and
expenses until paid at the rate of eighteen percent (18%) per annum or the
highest rate allowed by law, whichever is less.

 

 

1

 



 

Except as otherwise provided in this Note, the maker, endorsers and guarantors
hereof, if any, and all others who may be or become liable for all or any part
of the obligation represented by this Note, severally waive presentment for
payment, protest, and notice of protest and non-payment, and consent to any
number of renewals or extensions of time of payment hereof. Any such renewals or
extensions of time may be made without notice to any of such parties and without
affecting their liability. In addition, each maker, endorser, or guarantor and
all others who may be or become liable for all or any part of the obligation
represented by this Note agree that Holder may without notice, and without
regard to the consideration, if any, paid therefor, release or substitute any
part of the property given as security for the repayment of the indebtedness
represented hereby without releasing any other property given as security for
such indebtedness or may release any person liable for the repayment of the
indebtedness represented hereby without releasing any other person obligated on
or for the repayment of the indebtedness represented by this Note.

 

If and whenever this Note shall be assigned and transferred, or negotiated, the
holder hereof shall be deemed the “Holder” for all purposes under this Note.

 

It is the intention of the parties hereto that the terms and provisions of this
Note are to be construed in accordance with and governed by the laws of the
State of Florida.

 



Maker’s Address: Maker’s Signature:           /s/ Robert L. Marten
                                          Deland, Florida Printed Name: Robert
L. Marten                                      

 



 

 